t c no united_states tax_court thomas e johnston and thomas e johnston successor_in_interest to shirley l johnston deceased petitioners v commissioner of internal revenue respondent thomas e johnston petitioner v commissioner of internal revenue respondent docket nos filed date ps made a qualified_offer pursuant to sec_7430 i r c to resolve ps’ tax_liabilities for the and tax years r accepted ps’ qualified_offer without negotiation thereafter ps sought to reduce the amounts stated in the qualified_offer by the amount of net operating losses nols sustained in the and tax years r refused to allow such a reduction claiming that r’s acceptance of ps’ qualified_offer prevented ps from reducing the agreed-upon amounts this opinion supplements our opinion in 119_tc_27 held the parties entered into a contract to settle the docketed cases as evidenced by ps’ qualified_offer and r’s acceptance of that offer held further ps are not now allowed to reduce the amounts stated in the qualified_offer for the years at issue by the amount of nols sustained in the and tax years lorraine g howell and kenneth m barish for petitioners nicholas j richards and kevin w coy for respondent supplemental opinion nims judge respondent determined the following deficiencies and penalties with respect to petitioners’ federal income taxes petitioner thomas e johnston and shirley l johnston deceased docket no year deficiency sec_6662 sec_6663 dollar_figure dollar_figure dollar_figure penalties thomas e johnston docket no big_number big_number -- -- big_number big_number by answer respondent also asserted increased deficiencies and penalties in docket nos and these consolidated cases are presently before the court on respondent’s motion for summary_judgment filed on date petitioners filed an opposition to respondent’s motion and respondent filed a reply to petitioners’ opposition the issue for decision is whether respondent’s acceptance of petitioners’ qualified_offer precludes petitioners from reducing the amounts stated in the qualified_offer for the years at issue by the amount of net operating losses nols sustained in the and tax years we express no opinion as to whether the claimed nols are valid for federal_income_tax purposes solely for the purpose of this adjudication we assume that the claimed nols are valid unless otherwise indicated all section references are to sections of the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure background these cases were set for trial on a special trial calendar to commence on date on date petitioners made a qualified_offer pursuant to sec_7430 to resolve petitioners’ tax_liabilities for the and tax years petitioners’ qualified_offer stated in part pursuant to internal_revenue_code irc sec_7430 and sec_301_7430-7t c temporary proced admin regs fed reg date this letter shall constitute the above- referenced taxpayer’s sic qualified_offer to resolve all adjustments at issues in the matters listed above the taxpayer’s sic qualified_offer is as follows according to the case docket number and tax years involved docket no tax_year amount of qualified_offer dollar_figure dollar_figure dollar_figure this dollar_figure offer is made as a qualified_offer for purposes of sec_7430 therefore in making the offer the taxpayer is aware that his offer is to resolve all adjustments in the court_proceeding such offer will fully resolve the taxpayer’s sic liability as to those adjustments by letter dated date respondent accepted petitioners’ qualified_offer without negotiation after respondent accepted petitioners’ qualified_offer petitioners raised with respondent the issue of reducing the agreed-upon amounts by applying nols from the and tax years on date the court held a conference call with counsel for the parties counsel for the parties informed the court that the parties had reached a basis for settlement and that there remained the issue of whether petitioners are allowed to reduce the agreed-upon amounts for the and tax years by applying nols from the and tax years on date the parties filed a stipulation of settled issues which reserved the issue of whether petitioners can offset tax deficiencies through net_operating_loss carry forwards or carrybacks on date which was after respondent had accepted petitioners’ qualified_offer petitioners filed an amendment to petition in each docket in which petitioners claimed deductions for the nols in question after the supplemental pleadings were closed respondent filed the subject motion for summary_judgment which petitioners now challenge discussion i summary_judgment petitioners do not challenge as a procedural matter respondent’s motion for summary_judgment see rule a and b and it appears that all prerequisites for summary adjudication have been satisfied id rule d ii contentions of the parties respondent contends that respondent’s acceptance of petitioners’ qualified_offer completely resolved the issue of petitioners’ liabilities for the and tax years respondent asserts that petitioners are not now able to raise new issues relating to their and liabilities petitioners contend that petitioners’ qualified_offer included only items in dispute in the cases at the time the offer was made petitioners argue that because the issue of the nols was not in dispute when they made the qualified_offer the qualified_offer was exclusive of the amounts related to the nols consequently petitioners contend that they are entitled to reduce the agreed-upon amounts for the and tax years by applying nols from the and tax years iii analysis the parties agree that petitioners’ offer as stated in their date letter was a qualified_offer within the meaning of sec_7430 in now seeking to reduce the agreed- upon settlement amounts for the and tax years by the nol amounts petitioners are in effect asking us to treat the settlement amounts as though they resulted from a court decision in which various issues were resolved but where entry of decision awaited the availability if any of various nols see eg gen signal corp subs v commissioner 104_tc_248 we must therefore decide whether an agreement reached by way of the qualified_offer provision may be dealt with in the manner petitioners request and thus should be treated differently from the way this court treats settlement agreements reached outside the parameters of the qualified_offer provision sec_7430 provides for the award under certain circumstances of administrative and litigation costs to a taxpayer an award of administrative and litigation costs may be made where the taxpayer is the prevailing_party has exhausted available administrative remedies in the case of litigation costs did not unreasonably protract the administrative or judicial proceeding and claimed reasonable costs sec_7430 b c one way for a taxpayer to establish that the taxpayer is the prevailing_party is by a comparison of the amount of the last qualified_offer with the portion of the judgment attributable to the adjustments at issue when that qualified_offer was made sec_7430 sec_301_7430-7t b temporary proced admin regs fed reg date sec_7430 and g provides in part as follows sec_7430 definitions --for purposes of this section-- prevailing_party -- e special rules where judgment less than taxpayer’s offer -- i in general --a party to a court_proceeding meeting the requirements of subparagraph a ii shall be treated as the prevailing_party if the liability of the taxpayer pursuant to the judgment in the proceeding determined without regard to interest is equal to or less than the liability of the taxpayer which would have been so determined if the united_states had accepted a qualified_offer of the party under subsection g g qualified_offer --for purposes of subsection c -- in general --the term qualified_offer means a written offer which-- a is made by the taxpayer to the united_states during the qualified_offer_period b specifies the offered amount of the taxpayer’s liability determined without regard to interest c is designated at the time it is made as a qualified_offer for purposes of this section and d remains open during the period beginning on the date it is made and ending on the earliest of the date the offer is rejected the date trial begins or the 90th day after the date the offer is made the legislative_history of sec_7430 provides insight into the purpose of sec_7430 the committee believes that settlement of tax cases should be encouraged whenever possible accordingly the committee believes that the application of a rule similar to frcp rule of the federal rules of civil procedure is appropriate to provide an incentive for the irs to settle taxpayers’ cases for appropriate amounts by requiring reimbursement of taxpayer’s costs when the irs fails to do so s rept pincite 1998_3_cb_537 additionally we have previously stated that the purpose underlying the qualified_offer provision of sec_7430 is to encourage settlements by imposing litigation costs on the party not willing to settle 120_tc_446 as the very purpose of the qualified_offer provision is to encourage settlements we conclude that there is no persuasive reason why a settlement reached by way of the qualified_offer provision should be treated any differently from the way this court treats settlement agreements reached outside the parameters of the qualified_offer provision as contracts settlements are governed by general principles of contract law 108_tc_320 affd without published opinion 208_f3d_205 3d cir settlement of an issue before the court does not require any particular method or form and can be accomplished by letters of offer and acceptance id settlement agreements are effective and binding once there has been an offer and an acceptance filing the agreement with the court is not required for the agreement to be effective and binding id pincite we are convinced that the proposed figures conveyed to respondent’s counsel by way of the date letter from petitioners’ counsel constitute the definite and material terms of an offer to settle the docketed cases and we so hold the terms of that offer were accepted by respondent as evidenced by the date letter we believe that the parties entered into a contract to settle the docketed cases and we so hold petitioners contend that temporary regulations promulgated under sec_7430 support their position that new issues may be raised after an agreement is reached if the agreement is reached by way of the qualified_offer provision we reject this contention sec_301_7430-7t c temporary proced admin regs fed reg date provides in part a qualified_offer specifies the offered amount if it specifies the dollar amount for the liability of the taxpayer this amount must be with respect to all of the adjustments at issue in the administrative or court_proceeding at the time the offer is made and only those adjustments the specified amount must be that amount the acceptance of which by the united_states will fully resolve the taxpayer’s liability and only that liability determined without regard to adjustments stipulated by the parties to be fully resolved through another pending court or administrative_proceeding or interest unless interest is a contested issue in the proceeding for the type or types of tax and the taxable_year or years at issue in the proceeding thus the regulation contains three requirements the offered amount must specify the dollar amount for the liability the offered amount must be with respect to all adjustments at issue and only those adjustments and the offered amount must be an amount that will fully resolve the taxpayer’s liability for the type s of tax and tax_year s at issue petitioners focus on the second requirement of this regulation arguing that the language and only those adjustments prohibits taxpayers from including in the offered amount any items that were not in dispute at the time the qualified_offer was made respondent argues that petitioners misinterpret the regulatory language respondent argues that the plain language of the third requirement which provides that the offered amount be that amount which will fully resolve the taxpayer’s liability prevents taxpayers from raising new issues once a qualified_offer is accepted hence respondent argues that petitioners’ interpretation of the second requirement conflicts with the third requirement as an alternative to petitioners’ interpretation of the second requirement respondent argues that the second requirement is primarily concerned with the consequences of the rejection of a qualified_offer as respondent notes if new issues are raised after the rejection of a qualified_offer the amount of liability attributable to those new issues is not considered when comparing the amount of an eventual judgment to the amount of the last qualified_offer sec_7430 sec_301_7430-7t b temporary proced admin regs fed reg date respondent argues that in order to comply with the third requirement if petitioners wanted to apply the nols to reduce the liabilities set forth in the qualified_offer petitioners should have at least stated that the offered amount was subject_to reduction by application of nols we agree with respondent petitioners’ interpretation of the regulation renders the third requirement meaningless in order to give effect to the third requirement an offered amount must be one that will fully resolve a taxpayer’s liability for the type s of tax and tax_year s at issue if taxpayers were allowed to reduce the amount of the qualified_offer after the qualified_offer was made then the qualified_offer would not be one that if accepted would fully resolve the taxpayer’s liability thus giving no effect to the third requirement in the current case petitioners’ qualified_offer would not fully resolve their liabilities for the type of tax and tax years at issue if petitioners were now able to apply the nols to reduce the offered amount additionally the fact that the nols were not in dispute at the time the qualified_offer was made is a matter of petitioners’ own doing petitioners admittedly raised the issue of the nols for the first time after the agreement was entered into in petitioners’ opposition to respondent’s motion for summary_judgment petitioners state that immediately upon acceptance of the qualified_offer by respondent petitioners reminded respondent that petitioners had several years of tax loss carryforwards and carrybacks petitioners could have included the nols among the adjustments at issue in the administrative or court_proceeding by the simple expedient of moving to amend their petitions to claim the nol deductions before rather than after making their qualified_offer had that motion been made and granted which under the postulated conditions would appear to have been likely cf 79_tc_933 the nols would have become an adjustment at issue for purposes of this court_proceeding instead of moving to amend the petitions before making the qualified_offer petitioners waited until after respondent accepted the qualified_offer to move to amend their petitions to claim the nol deductions these motions to amend their petitions made after their qualified_offer was accepted are obviously too late as we stated in korangy v commissioner tcmemo_1989_2 affd 893_f2d_69 4th cir the time for petitioners to make a thorough examination of their case is prior to the date of trial not subsequent to their execution of a settlement agreement petitioners assert that it would have been premature to raise the issue of the nols prior to arriving at the agreement which included taxable_income for the years in issue contrary to this assertion petitioners could have pleaded the nol deductions as an alternative position rule c allows pleading in the alternative and the court generally requires it see also cloes v commissioner supra pincite vest v commissioner tcmemo_1995_188 affd without published opinion 89_f3d_839 7th cir in a situation similar to the one here the taxpayers in yoo han co v commissioner tcmemo_1991_308 attempted to claim a number of deductions including a net_operating_loss_carryback deduction by the corporate taxpayer after reaching a settlement agreement with the commissioner the taxpayers in that case also claimed that it would have been premature to claim the net_operating_loss_carryback prior to arriving at the settlement that increased their taxable_income in that case we declined to insert into the settlement agreement terms that the taxpayers for whatever reason failed to include id additionally respondent made concessions by accepting the offer and we will not force further concessions upon respondent id we conclude that respondent’s acceptance of petitioners’ qualified_offer fully resolved the issue of petitioners’ liabilities for the and tax years petitioners are not now allowed to add additional terms to that agreement by applying nols from other years to reduce the agreed-upon amounts one final note on date the commissioner published final regulations pursuant to sec_7430 that relate to the qualified_offer_rule including the requirements that an offer must satisfy to be treated as a qualified_offer under sec_7430 preamble to sec_301_7430-7 proced admin regs fed reg date we note that the final regulations added example to sec_301_7430-7 proced admin regs which briefly discusses whether a taxpayer may reduce the amount the taxpayer will pay pursuant to a qualified_offer after the offer is accepted by the commissioner by applying net_operating_loss carryovers the language of example is as follows example offer must resolve full liability assume the same facts as in example except that a makes a qualified_offer that is accepted by the irs after the offer is accepted a attempts to reduce the amount a will pay pursuant to the offer by applying net_operating_loss carryovers to the years in issue because the net operating losses were not at issue when the offer was made a’s offer was a qualified_offer whether a is entitled to apply net operating losses to reduce the amount stated in the offer will depend upon the application of contract principles local court rules and because net operating losses are at issue sec_6511 and related provisions as stated example was not part of the temporary regulations see sec_301_7430-7t e temporary proced admin regs fed reg date the final regulations are applicable to qualified offers made after date sec_301_7430-7 proced admin regs petitioners’ offer was made before that date we have considered all of the other arguments made by the parties and to the extent that we have not specifically addressed them we find them to be without merit to reflect the foregoing an appropriate order granting respondent’s motion for summary_judgment will be issued and decisions will be entered under rule
